ON MOTION
SCHALL, Circuit Judge.
ORDER
Ohio Cellular Products Corporation and Donald E. Nelson state that they are not challenging the judgments in favor of Patrick J. Arnold, Jr. and Robert Fieseler, Robert F. Rywalski, and James E. Lam-my, Sr. in the context of their appeal, 02-1079. Lammy moves to voluntarily dismiss his appeal, 02-1168.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to voluntarily dismiss appeal no. 02-1168 is granted.
(2) Each side shall bear its own costs in 02-1168.
(3) The revised official caption for 02-1079 is reflected above.

 Arnold, Fieseler, Lammy, and Rywalski should inform the court whether they intend to participate in the remaining appeal, 02-1079.